          Case 1:18-cr-00488-LTS Document 97
                                          96 Filed 01/15/21
                                                   01/14/21 Page 1 of 2
                                          U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007

                                                      January 14, 2021

VIA ECF
The Honorable Laura Taylor Swain
United States District Judge
Southern District of New York
500 Pearl Street                                                           MEMO ENDORSED
New York, New York 10007

    Re: United States v. Jesse Rodriguez, 18 Cr. 488

Dear Judge Swain:

         The Government writes to respectfully request that the Court appoint Dr. William P.
Milberg, pursuant to 18 U.S.C. § 4241(b), to conduct an examination and prepare a report
regarding the defendant’s current mental state, in order to inform the Court’s determination as to
the defendant’s competency to stand trial. 1 Dr. Milberg’s expertise in memory disorders,
including Wernicke-Korsakoff syndrome, were detailed in the Government’s January 4, 2021
letter to the Court. (ECF No. 94). The Government has conferred with defense counsel on
numerous occasions regarding the Government’s proposal. Defense counsel has indicated that the
defense has no objection regarding Dr. Milberg’s qualifications, but continues to object to any
further evaluation that will result in delay of the defendant’s competency hearing.

        In light of the foregoing, and in the interest of moving expeditiously, for the reasons stated
in the Government’s December 16, 2020 letter to the Court, (ECF No. 92), the Government
respectfully proposes that the Court appoint Dr. Milberg prior to the parties’ scheduled January
25, 2021 conference date so that he may begin reviewing the defendant’s medical records
immediately. Enclosed with this letter is a proposed order for the Court’s consideration.

        Should the Court enter the proposed order appointing Dr. Milberg, the Government submits
that no conference is required on January 25, 2021, as the parties have no new issues to discuss
prior to the completion of Dr. Milberg’s report. The Government has consulted with defense
counsel, who agrees with the Government’s proposal.



1
  Given that Dr. Milberg has not previously opined on a defendant’s mental competency to stand
trial in a criminal matter, the Government, after consultation with defense counsel, does not
propose that Dr. Milberg opine on the ultimate issue of the defendant’s competency. Instead, the
Government seeks to have Dr. Milberg appointed to opine on the defendant’s mental state and
long-term treatment options. Notwithstanding this limitation, the Government maintains that Dr.
Milberg’s evaluation and report will have significant value with respect to the findings this Court
must make regarding the defendant’s competency.
           Case 1:18-cr-00488-LTS Document 97
                                           96 Filed 01/15/21
                                                    01/14/21 Page 2 of 2

                                                                                              Page 2


        The parties instead propose that the Court adjourn the January 25, 2021 conference; set a
deadline of April 9, 2021 for the parties to submit a joint letter regarding their respective positions
in light of Dr. Milberg’s report; and calendar a date for the defendant’s competency hearing
between April 19-27, 2021. 2

       The Government further requests that, to the extent time is not automatically excluded
under the Speedy Trial Act, see 18 U.S.C. § 3161(h)(1)(A) (excluding “delay resulting from any
proceeding, including any examinations, to determine the mental competency or physical capacity
of the defendant”), that the Court exclude time from today’s date to the date of the scheduled
competency hearing to facilitate the completion of Dr. Milberg’s evaluation.




                                               Respectfully submitted,

                                               AUDREY STRAUSS
                                               Acting United States Attorney

                                           by: _________________________________
                                               Sarah Mortazavi
                                               Assistant United States Attorney
                                               (212) 637-2520

Cc:     Clay Kaminsky (via ECF)
        Sylvie Levine (via ECF)


The foregoing requests are granted. The competency hearing will take place on April 21, 2021, at 9:00 a.m..
The Court finds pursuant to 18 U.S.C. §3161(h)(7)(A) that the ends of justice served by an exclusion of the
time from today’s date through April 21, 2021, outweigh the best interests of the public and the defendant(s)
in a speedy trial for the reasons stated above. DE#96 resolved.

SO ORDERED.
Dated: 1/15/2021

_/s/ Laura Taylor Swain
Laura Taylor Swain, USDJ




2
 The parties intend to address at the competency hearing whether any post-hearing briefing is
warranted.
